— Appeal by the defendant from a judgment of the County Court, Nassau County (Samenga, J.), rendered April 27, 1984, convicting him of murder in the second degree (three counts), robbery in the first degree, and attempted rape in the first degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress his confession.
Ordered that the judgment is affirmed.
Our examination of the record satisfies us that there was sufficient attenuation between the original illegal seizure of the defendant and his subsequent confession to warrant denial of his motion to suppress his confession.
The defendant’s other allegations of error are insufficient to warrant reversal. Mollen, P. J., Lazer, Thompson and Kunzeman, JJ., concur.